33 F.3d 52
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David TAYLOR, Plaintiff Appellant,v.Jerry DETRICK, Administrator, Eastern Regional Jail,Defendant Appellee.
No. 94-6624.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 16, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, District Judge.  (CA-93-156-E)
David Taylor, Appellant Pro Se.
Chad M. Cardinal, Office of the Attorney General of West Virginia, Charleston, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Taylor v. Detrick, No. CA-93-156-E (N.D.W. Va.  Apr. 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent Appellant's claim regarding the denial of prison visitation can be construed as a claim on his own behalf, this claim is without merit.   See Kentucky Dep't of Corrections v. Thompson, 490 U.S. 454, 462-63 (1989);   White v. Keller, 438 F.Supp. 110 (D. Md.1977), aff'd, 588 F.2d 913 (4th Cir.1978);   Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.1975)